                                                                FILED
                                                        in the Middle District of
                                                             North Carolina
                                                            May 21,17,
                                                           February  2020
                                                                       2021
                                                               2:04 pm
                                                               2:29 pm
                                                        Clerk, US District Court
                                                           By: __________
                                                                   KM
                                                                    dmk




Case 1:21-mj-00061-JLW Document 2 Filed 02/17/21 Page 1 of 1
